DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the filing of 02/10/2022.
Claims 1, 7 - 8, 12, 17 - 18  have been amended by Applicant.
Claims 3 - 6, 9 - 11, 13, and 15 - 16,    were previously presented by Applicant.
Claim  2   remains as original.
Claim 14 was cancelled by Applicant.
Claims  19 - 21 are new.
Claims 1 - 13  and  15 - 21  are pending and have been examined.
This office action is now being handled by examiner Matthew Cobb.
THIS ACTION IS MADE FINAL.
Response to Arguments
With regard to the limitations of claims  1 - 13  and  15 - 21, Applicant argues that the claims as amended are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 7 - 11. Examiner respectfully disagrees.  The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. The subject claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories; Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial amended claim set will follow below.
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, nor do they provide meaningful limitations beyond generally linking the use of an abstract idea to a particular generic computer device(s) technological environment. Accordingly, the claim(s) recite an abstract idea, which is detailed in the formal analysis pursuant to a 35 USC 101 analysis which follows.
Applicant argues that the claims fall within a statutory category. Remarks 7. Examiner agrees.
Applicant argues that the claims as amended are not directed to an abstract idea. Remarks 7. Examiner respectfully disagrees. The abstract idea previously noted was conducting transactions between a user and merchant. Please see 35 USC 101 analysis below.
Applicant argues per 35 USC 101 that the claims as amended are integrated  into a practical application. Remarks 8. Examiner respectfully disagrees. Applicant describes a routine application of computer technology which provides "contextual data" in a digital 
Applicant argues per 35 USC 101 that the claims as amended are directed to significantly more than the abstract idea. Remarks 8. Applicant makes the same argument as above. The Application does not amount to significantly more than the abstract idea for reasons stated above.
Applicant arguments pursuant to 35 USC 102 are moot, as Applicant's amendments and remarks have caused examiner to look at the Application anew, and have also resulted in examiner choosing a combination of citations which lead as below to a rejection pursuant to 35 USC 103. The formal analysis pursuant to 35 USC 103 as the same now applies to the amended claim set follows.
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness has as below been successfully established respecting the pending amended claim set of 02/10/2022.
Examiner recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that 
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 13  and  15 - 21  are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a method, independent claim 17 is directed to a system, and independent claim 18 is directed to a CRM (composition), all of  which are both statutory categories of invention pursuant to 35 USC 101).  (Step 1: YES, the independent claims all fall within a statutory category).
Independent method claim 1 (and 17, 18) recites:
receiving data between a consumer and a second entity, including a consumer identifier uniquely associated with the consumer and transaction details; wherein the message is received during pendency of the digital transaction; obtaining a data message including information based on an evaluation of the transaction including information relating to the transaction; and, transmitting the message;  wherein the data message is transmitted during pendency of the transaction.
Several dependent claims further refine the abstract idea of claim 1 (17,18):
wherein the trigger message is a transaction instruction or transaction request message received from a second device associated with the second entity participating in the digital transaction (claim 2);  wherein the second entity is a merchant and wherein the trigger message is an authorization request message received (claim 3);  wherein the second entity is a merchant and wherein the trigger message is a Payer Authentication Request message (claim 4); wherein the second entity is a merchant with which the consumer interacts (claim 5); wherein the data message is included in an authentication request message including at least a subset of the transaction details and prompting the consumer to authenticate the transaction (claim 6); wherein the method server computer is operated or maintained by or on behalf of a third party (claim 7); generating and maintaining the consumer-linked transaction matrix, including accessing financial account data associated with a plurality of consumers (claim 8); wherein access to a financial account in which records including data relating to the financial accounts of respective consumers are stored (claim 9); wherein the message is configured to prompt the consumer for a response, and wherein the response is an instruction to alter, proceed with, add to or cancel the transaction (claim 10); wherein obtaining the data message includes: identifying a transaction matrix linked to the consumer, the consumer-linked transaction matrix at least including information relating to the transaction; evaluating the transaction details against the consumer-linked transaction matrix; and, generating the data message including information based on the evaluation and being relevant to the consumer (claim 11); in response to receiving a message instructing continuance of the transaction, processing the transaction against a financial account associated with the consumer and merchant (claim 12); wherein the information relating to the transaction includes one or both of information relating to transaction activity of a category of consumers into which the consumer falls and information relating to transaction activity of the consumer (claim 13); wherein the information included includes an insight and an associated action (claim 14); wherein the consumer identifier is in the form of or includes source of funds data (claim 15); wherein the transaction details include one or more of an amount associated with the transaction, a second entity identifier, a transaction identifier, a merchant type identifier, a description of the transaction, details of goods or services associated with the transaction, and line item detail associated with the goods or services associated with the transaction.  (claim 16); communication data as to how to proceed with transaction (claim 19); suspending transaction as necessary (claim 20); augmenting data (claim 21).
The claim(s) thus recite the abstract idea of:
Conducting transaction(s) between a user and merchant. 
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental principal or practice and/or a commercial interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer system, computer implemented method, memory, remote device, network, and computer program product additional limitations of the independent claims are simply being applied as tools as against the abstract idea.
The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. 
The dependent claims as above lack any elements, whether computer related (as above, including system, computer implemented method, memory, remote device, network, and computer program), or not, which are sufficient to amount to significantly more than the above stated abstract idea(s), either separately or as an ordered combination.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered ep 2B: NO. The claims do not provide significantly more than the judicial exception).
Claims 1 - 13  and  15 - 21  are not patent-eligible pursuant to 35 USC 101.  

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.

Claims 1 - 13  and  15 - 21   are rejected pursuant to 35 USC 103 as being unpatentable over Prakash (US20160104251A1) in view of Tseretopoulos (US10748131B2).

Regarding claims 1,  17, and 18:
Prakash teaches:
A computer-implemented method conducted at a server computer operated or maintained by or on behalf of a financial institution maintaining a financial account against which a consumer transacts, the method comprising: ("The finance data aggregator 160 may be operated or maintained by or on behalf of a financial services company or a third-party computing services provider, for example.", [031]);
receiving, from a remote device via a data communication network, a trigger message relating to a digital transaction between a consumer and a second entity, Under examiner's obligation to employ Broadest Reasonable Interpretation (BRI) of claim terms, the above noted, and undefined,  "trigger message" includes any message of any sort received by any party to an electronic transaction, that said    .   .   .   ("The point of sale devices 140, 146 receive method of payment information and other details relating to products and/or services involved in an electronic commerce transaction initiated by the user, when the user initiates the electronic commerce transaction at the mobile computing device 110.  .   .   .   If the user's method of payment is approved by the method of payment vendor, the point of sale computing device 140. 146 completes the electronic transaction and delivers or schedules delivery of the purchased products and/or services to the user, as the case may be.", [036]) and (".   .   .   it should be understood that aspects of this disclosure are applicable to other types of electronic devices, such as a desktop computer, a server, an enterprise computer system, a network of computers, an Internet-enabled television, or other electronic device that is capable of effectuating electronic commerce transactions (e.g., via a vendor's Internet web site), depending on the particular implementation of the system 100.", [019]) and ("The user's financial and, purchase-related data is received periodically or continuously by the finance data aggregator", [031]), a message relating to a digital transaction may be received;
the trigger message including a consumer identifier uniquely associated with the consumer and transaction details including a characteristic associated with the digital transaction, ("If the user has initiated an electronic commerce transaction, then at block 416 the user's identification and/or payment credentials 134 are authenticated or validated by the security engine 124, to verify that the user currently using the mobile computing device 110 is authorized to conduct the initiated electronic commerce transaction.", [054]) and ("As described in more detail below, the purchase support system 130 interfaces with a finance data aggregator 160 to, during an electronic commerce transaction initiated by the user of the mobile computing device 110, provide the user with an up-to-date report of the user's financial information, analysis and/or advice (e.g., suggestions, recommendations, etc.) as to which of several payment methods available to the user may provide the most favorable outcome for the user, based on details of the initiated electronic commerce transaction, information relating to payment methods, the user's personal financial information and/or purchase history, and/or other pertinent information available to the mobile computing device 110.", [018]), a message may include a consumer identifier uniquely associated with the consumer and transaction details;
wherein the trigger message is received during pendency of the digital transaction; ("If the user has initiated an electronic commerce transaction, then at block 416 the user's identification and/or payment credentials 134 are authenticated or validated by the security engine 124, to verify that the user currently using the mobile computing device 110 is authorized to conduct the initiated electronic commerce transaction.", [054]), a so called "trigger" message is received during the pendency of the transaction by the security engine;
obtaining a data message including information based on an evaluation of the transaction details against a consumer-linked transaction matrix, the consumer-linked transaction matrix being linked to the consumer and at least including information relating to the digital transaction; and,  Please note that examiner here employs BRI as mentioned above to interpret this claim term to include in its meaning any data of any sort associated with both consumer and the digital transaction, that said .   .   .   ("A method and system provides the user of a computing device with information, analysis, suggestions and/or recommendations relating to the user's financial information and/or purchasing history, in relation to an electronic commerce transaction initiated by the user at the computing device, prior to, during, or after completion of the electronic commerce transaction.", [ABSTRACT] and ("The user's financial and, purchase-related data is received periodically or continuously by the finance data aggregator", [031]);
wherein the information included in the data message includes an insight and an associated action; Examiner interprets this limitation's meaning to include any data relating to the transaction, ("A method and system provides the user of a computing device with information, analysis, suggestions and/or recommendations relating to the user's financial information and/or purchasing history, in relation to an electronic commerce transaction initiated by the user at the computing device, prior to, during, or after completion of the electronic commerce transaction.", [ABSTRACT] and ("The user's financial and, purchase-related data is received periodically or continuously by the finance data aggregator", [031]), both  "insights" and "actions
transmitting, via a data communication network, the data message to a remote device with which the consumer interacts, wherein the data message is configured to cause the remote device with which the consumer interacts to output a prompt to the consumer displaying the data message.  ("The mobile computing device 110 can transmit payment information to a point of sale device 140, 146 associated with a vendor of a product or service desired to be purchased by the user of the mobile computing device 110. The system 100 also includes a purchase support system 130, which is embodied as a computerized application that is embodied in the mobile computing device 110. In operation, features of the purchase support system 130 are executed in real time when the user of the mobile computing device 110 initiates an electronic commerce transaction (e.g., a purchase of a product or service) at the mobile computing device 110.", [017]) and ("The purchase support system 130 is configured to process the alert and display and/or annunciate (e.g., using a visual and/or audible signal) the alert at the mobile computing device 110. In this way, the purchase and support system 130 can operate as a mobile device-based identity theft and/or fraud alert system.", [033]) and ("respectively, to effectuate secure transmission of the user's personal payment and financial information over network(s)   .   .   .   as needed by the purchase support, system 130 or otherwise, to provide finance information and/or suggestions to the user and/or accomplish electronic commerce transactions in the system 100.", [021]).
Prakask does not expressly disclose, but Tseretopoulos teaches:
suspending processing of the transaction in response to receiving the trigger message; and:    (" The present disclosure involves systems, software, and computer implemented methods for intercepting data exchange requests and automatically imposing a hold period while the data exchange is evaluated for a user profile initiating the request. One example system includes operations to detect a data exchange request prior to completion of the attempted data exchange, the data exchange request including information defining the attempted data exchange and associated wherein the attempted data exchange is associated with a particular user profile. A portion of the information is transmitted to a data exchange analysis system for execution of a user profile-specific data exchange analysis based on the information and a status of the user profile. A hold state is initiated for the data exchange request while the analysis is performed. The results of the analysis are presented and a confirmation to proceed is required before allowing the attempted data exchange to be processed.", [ABSTRACT]) and ("Additionally, a hold state associated with the particular data exchange request can be initiated prior to completion of the attempted data exchange, where the hold state is initiated in response to detecting the particular data exchange request. The hold state can be maintained for at least a period of time until after a result associated with the user profile-specific data exchange analysis is received. A second signal including a result associated with the user profile-specific data exchange analysis can be received via the communications module. In response to receiving the result, the instructions can cause the at least one hardware processor to display on the display in an interface a request for confirmation to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Prakash to incorporate the teachings of Tseretopoulos because the system set forth in the combination would increase its efficiency and security by expressly adopting an appropriate hold period for a pending transaction when necessary.  ("The present disclosure relates to computer - implemented methods , software , and systems for intercepting data exchange requests and automatically imposing a hold period into the attempted data exchange while the data exchange is evaluated for a user profile initiating the request.", [col 1: 6 - 11]).
Regarding claim 2:
The combination of Prakash and Tseretopoulos contain all the limitations of claim 1:
Prakash further teaches:
wherein the trigger message is a transaction instruction message received from a consumer device or transaction request message received from a second device associated with the second entity participating in the digital transaction. ("The finance advisor module 200 interfaces with the finance data aggregator 160 and with one or more user-definable policies, which may be stored  transaction.", [042]). ("The user's financial and, purchase-related data is received periodically or continuously by the finance data aggregator", [031]), the consumer device and/or the "second" device may receive messages related to the transaction. 
Regarding claim 3:
The combination of Prakash and Tseretopoulos contain all the limitations of claim 1:
Prakash further teaches:
wherein the second entity is a merchant and wherein the trigger message is an authorization request message received from a merchant device via a payment network. ("The mobile computing device 110 can transmit payment information to a point of sale device 140, 146 associated with a vendor of a product or service desired to be purchased by the user of the mobile computing device 110.", [017]) and ("The payment credentials 134 may include, for example, one or more bank and/or credit card account numbers, authorization codes, and/or other similar or related information usable to effectuate payment in an electronic commerce transaction.", [022]) and ("The finance advisor module 200 interfaces with the finance data aggregator 160 and with one or more user-definable policies, which may be stored in a database 214; and executes one or more of the analysers 216, 218, 220, 222, 224, 226, 228 as may be requested by the user which enable the point of sale devices 140, 146 to securely transmit the user's method of payment information to the appropriate method of payment vendor for validation or authorization.", [036]).
Regarding claim 4:
The combination of Prakash and Tseretopoulos contain all the limitations of claim 1:
Prakash further teaches:
wherein the second entity is a merchant and wherein the trigger message is a Payer Authentication Request message received from a merchant device.  ("The mobile computing device 110 can transmit payment information to a point of sale device 140, 146 associated with a vendor of a product or service desired to be purchased by the user of the mobile computing device 110.", [017]) and ("The payment credentials 134 may include, for example, one or more bank and/or credit card account numbers, authorization codes, and/or other similar or related information usable to effectuate payment in an electronic commerce transaction.", [022]) and ("The finance advisor module 200 interfaces with the finance data aggregator 160 and with one or more user-definable policies, which may be stored in a database 214; and executes one or more of the analysers 216, 218, 220, 222, 224, 226, 228 as may be requested by the user (using, e.g., a touchscreen, microphone, or other input device coupled to the which enable the point of sale devices 140, 146 to securely transmit the user's method of payment information to the appropriate method of payment vendor for validation or authorization.", [036]).
Regarding claim 5:
The combination of Prakash and Tseretopoulos contain all the limitations of claim 1:
Prakash further teaches:
wherein the second entity is a merchant and wherein the remote device with which the consumer interacts is a merchant device or a consumer device. ("The mobile computing device 110 can transmit payment information to a point of sale device 140, 146 associated with a vendor of a product or service desired to be purchased by the user of the mobile computing device 110.", [017]) and ("The payment credentials 134 may include, for example, one or more bank and/or credit card account numbers, authorization codes, and/or other similar or related information usable to effectuate payment in an electronic commerce transaction.", [022]) and ("The finance advisor module 200 interfaces with the finance data aggregator 160 and with one or more user-definable policies, which may be stored in a database 214; and executes one or more of the analysers 216, 218, 220, 222, 224, 226, 228 as may be requested by the user (using, e.g., a touchscreen, microphone, or other input device coupled to the mobile computing device 110, to provide financial information, analysis, and/or which enable the point of sale devices 140, 146 to securely transmit the user's method of payment information to the appropriate method of payment vendor for validation or authorization.", [036]).
Regarding claim 6:
The combination of Prakash and Tseretopoulos contain all the limitations of claim 1:
Prakash further teaches:
wherein the data message is included in an authentication request message including at least a subset of the transaction details and prompting the consumer to authenticate the transaction, and wherein transmitting the data message includes transmitting the authentication request message including the data message to a consumer device.  ("The security engine 124 generally includes computerized logic configured to perform security, encryption, and/or authentication functions. The security engine 124 may be embodied as hardware, software, firmware, and/or a combination thereof. For example, the security engine 124 may be embodied as or include a trusted platform module (TPM) and/or other security enhancing hardware and or associated software or firmware modules. The security engine 124 interfaces with one or more corresponding security engines 144, 150, 164, 174, 180 of the point of sale devices 140, 146, finance data aggregator 160, and payment vendor devices 170, 178, respectively, to effectuate secure transmission of the user's personal payment and financial information over network(s) 152, 154, 156 and 
Regarding claim 7:
The combination of Prakash and Tseretopoulos contain all the limitations of claim 1:
Prakash further teaches:
wherein the server computer is operated or maintained by or on behalf of a third party to both the consumer and the second entity.  ("The finance data aggregator 160 may be operated or maintained by or on behalf of a financial services company or a third-party computing services provider, for example.", [031]).
Regarding claim 8:
The combination of Prakash and Tseretopoulos contain all the limitations of claim 1:
Prakash further teaches:
including generating and maintaining the consumer-linked transaction matrix, including accessing financial account data associated with a plurality of consumers. Note that examiner interprets this limitation's meaning to include that a plurality of customers may belong to this network  ("In general, the data collected and maintained in the database 162 can include any or all of the user's financial and/or purchase-related information, depending on the configuration of the system 100. In the illustrative embodiments, the database 162 is configured to store and maintain all finance and purchase-related data of the user (alone or in addition to that of other users), for all methods of payment used by the user in all of the user's electronic commerce transactions in which electronic records are kept.", [032]).
Regarding claim 9:
The combination of Prakash and Tseretopoulos contain all the limitations of claim 1:
Prakash further teaches:
wherein the server computer has access to a financial account database in which records including data relating to the financial accounts of respective consumers are stored.  ("For example, the user's bank and credit card account numbers and balances; products and/or services purchased, rented, or leased and the corresponding price and payment terms; outstanding loans and mortgages, current loan and mortgage balances and repayment terms, monthly payment amounts, and/or others. In some embodiments, the results of one or more analyses performed by the purchase support system 130, described below, may be stored in the database 162, as well.", [032]) and ("Similarly, schematic elements used to represent data or information may implemented using any suitable electronic arrangement or structure, such as a register, data store, table, record, array, index, hash, map, tree, list, graph, file (of any file type), folder, directory, database, and/or others.", [015]).
Regarding claim 10:
The combination of Prakash and Tseretopoulos contain all the limitations of claim 1:
Prakash 
wherein the data message is configured to prompt the consumer for a response, and wherein the response is an instruction to alter, proceed with, add to or cancel the transaction.  ("At block 480, the user can decide whether to continue with the electronic commerce transaction or cancel the transaction.", [056]).
Regarding claim 11:
The combination of Prakash and Tseretopoulos contain all the limitations of claim 1:
Prakash further teaches:
wherein obtaining the data message includes: identifying a transaction matrix linked to the consumer, the consumer-linked transaction matrix at least including information relating to the digital transaction; evaluating the transaction details against the consumer-linked transaction matrix; and, generating the data message including information based on the evaluation and being relevant to the consumer.  Please note that examiner interprets this claim term to include in its meaning any data of any sort associated with both consumer and the digital transaction, that said .   .   .   ("A method and system provides the user of a computing device with information, analysis, suggestions and/or recommendations relating to the user's financial information and/or purchasing history, in relation to an electronic commerce transaction
Regarding claim 12:
The combination of Prakash and Tseretopoulos contain all the limitations of claim 1:
Prakash further teaches:
in response to receiving a data response message instructing augmentation of the digital transaction, generating an augmentation instruction for transmission to a second device, the augmentation instruction including augmentation details relating to the augmentation; or in response to receiving a data response message instructing continuance of the transaction, processing the transaction against a financial account associated with the consumer in favor of a financial account associated with the second entity .  ("A method and system provides the user of a computing device with information, analysis, suggestions and/or recommendations relating to the user's financial information and/or purchasing history, in relation to an electronic commerce transaction initiated by the user at the computing device, prior to, during, or after completion of the electronic commerce transaction.", [ABSTRACT]).
Regarding claim 13:
The combination of Prakash and Tseretopoulos contain all the limitations of claim 1:
Prakash further teaches:
wherein the information relating to the digital transaction includes one or both of information relating to transaction activity of a category of consumers into which the consumer falls and information relating to transaction activity of the consumer.  ("In operation, features of the purchase 
Regarding claim 14: CANCELLED.
Regarding claim 15:
The combination of Prakash and Tseretopoulos contain all the limitations of claim 1:
Prakash further teaches:
wherein the consumer identifier is in the form of or includes source of funds data.  ("For example, the database 162 includes the user's finance and purchase-related data for all credit cards, debit cards, and other payment cards (e.g., gift cards, prepaid cards, etc.), electronic payment or billing services (e.g. Paypal), electronic banking services, and the like, that are used by the user, whether the transaction is conducted in-person at a physical vendor site, on the mobile computing device 110, or using, another computing device (e.g. a home PC or a smart TV). Some illustrative types of information collected and maintained by the database 162 include, for example, the user's bank and credit card account numbers and balances
Regarding claim 16:
The combination of Prakash and Tseretopoulos contain all the limitations of claim 1:
Prakash further teaches:
wherein the transaction details include one or more of an amount associated with the transaction, a second entity identifier, a digital transaction identifier, a merchant type identifier, a description of the transaction, details of goods or services associated with the transaction, and line item detail associated with the goods or services associated with the transaction.  ("For example, the database 162 includes the user's finance and purchase-related data for all credit cards, debit cards, and other payment cards (e.g., gift cards, prepaid cards, etc.), electronic payment or billing services (e.g. Paypal), electronic banking services, and the like, that are used by the user, whether the transaction is conducted in-person at a physical vendor site, on the mobile computing device 110, or using, another computing device (e.g. a home PC or a smart TV). Some illustrative types of information collected and maintained by the database 162 include, for example, the user's bank and credit card account numbers and balances
Regarding claim 19:
The combination of Prakash and Tseretopoulos contain all the limitations of claim 1:
Tseretopoulos further teaches:
including receiving a data response message including input in the form of an action instruction instructing how to proceed with the transaction, the action instruction being one of: continue the transaction, abort the transaction, augment the transaction or enter into a second transaction.  ("In some instances , the instructions can further instruct the at least one hardware processor to cancel the particular data exchange request in response to receiving user input associated with a cancellation of the particular data exchange request or in response to receiving no user input associated with the confirmation of the particular data exchange after a predetermined period of time. [col. 2: 48 - 54]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Prakash to incorporate the teachings of Tseretopoulos because the system set forth in the combination would increase its efficiency and security by expressly adopting an appropriate hold period for a pending transaction when necessary.  ("The present disclosure relates to computer - implemented methods , software , and systems for intercepting data exchange requests and automatically imposing a hold period into the attempted data exchange while the data exchange is evaluated for a user profile initiating the request.", [col 1: 6 - 11]).
Regarding claim 20:
The combination of Prakash and Tseretopoulos contain all the limitations of claim 1:
Tseretopoulos further teaches:
including suspending processing of the transaction for a predetermined period of time, wherein the predetermined period of time is based on a timeout period selected to ensure that the transaction is allowed to proceed unless the consumer instructs otherwise.  ("The hold state can be maintained for at least a period of time until after a result associated with the user profile - specific data exchange analysis is received.", [col. 1: 58 -60]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Prakash to incorporate the teachings of Tseretopoulos because the system set forth in the combination would increase its efficiency and security by expressly adopting an appropriate hold period for a pending transaction when necessary.  ("The present disclosure relates to computer - implemented methods , software , and systems for intercepting data exchange requests and automatically imposing a hold period into the attempted data exchange while the data exchange is evaluated for a user profile initiating the request.", [col 1: 6 - 11]).
Regarding claim 21:
 The combination of Prakash and Tseretopoulos contain all the limitations of claim 12:
Tseretopoulos further teaches:
wherein the augmentation details include information that was provided to the consumer in the data message, wherein the augmentation instruction requires the second device to update the transaction details in accordance with the augmentation details, and wherein the augmentation instruction requires the second device to update the transaction details to include a related product or service.  ("In those instances , the settlement engine 164 may pass on or update associated with the user profile.", [col. 13: 45 - 47]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Prakash to incorporate the teachings of Tseretopoulos because the system set forth in the combination would increase its efficiency and security by expressly adopting an appropriate hold period for a pending transaction when necessary.  ("The present disclosure relates to computer - implemented methods, software, and systems for intercepting data exchange requests and automatically imposing a hold period into the attempted data exchange while the data exchange is evaluated for a user profile initiating the request.", [col 1: 6 - 11]).

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Examiner considered the following references although they were not expressly used in this analysis. See Form 892 attached hereto.
Dua (US20140222682A1) -  A novel system and methodology for conducting financial and other transactions using a wireless device. Credentials may be selectively issued by issuers such as credit card companies, banks, and merchants to consumers permitting the specific consumer to conduct a transaction according to the authorization given as reflected by the credential or set of credentials. The preferred mechanism for controlling and distributing credentials according to the present invention is through one or more publicly accessible networks such as the Internet wherein the system design and operating characteristics are in conformance with the standards and other specific requirements of the chosen network or set of networks. Credentials are ultimately supplied to a handheld device such as a mobile telephone via a wireless network. The user holding the credential may then use the handheld device to conduct the authorized transaction or set of transactions via, for example, a short range wireless link with a point-of-sale terminal.
Radu (US20160224981A1) - Methods and systems for generating consumer payment credentials using an Internet-connected appliance. In an embodiment, a primary Internet-connected appliance receives purchase transaction information from a secondary appliance. The process also includes generating a purchase transaction authorization request based on purchase transaction information and 
Sauer (US20200065927A1) - An apparatus and computer-implemented electronic transaction method includes the operation of reading, via a payment-on-delivery device, a machine-readable transaction code in which transaction details of a collect-on-delivery transaction are encoded. A notification is transmitted to a consumer computing device. In addition, the transaction details are transmitted to the consumer computing device. The apparatus transmits payments details for funding the collect-on-delivery transaction to an interchange network for processing the collect-on-delivery transaction. The apparatus receives a payment authorization response message from the interchange network indicating completion of the collect-on-delivery transaction.
Twilley (US10977652B1) - A financial institution computing system includes a network circuit exchanging information over a network, a customer database storing financial information, and a transaction circuit. The transaction circuit receives a transaction request associated with a user computing device. The transaction request specifies a financial account. The transaction circuit receives payment card location information indicative of a location of a payment card with respect to the user computing device. The payment card location information 
Benjamin - (US20180089679A1) - Embodiments enable a remediation of a processing error by recognizing occurrence of the processing error, identifying one or more triggering events and, in response to the triggering event(s), remediating the processing error. This may be done by re-initiating the partially completed processing action from a partially completed position. Thus, embodiments monitor failed resource usage and remediate the failure by determining that the user attempted to use a resource to perform an action associated with a third party, determining that the attempt to use the resource to perform the action failed; determining that a trigger has occurred; and expediting a second attempt to perform the action.
Kumar - (US7739252B2) - A transaction manager may be paused so that transactions managed by the transaction manager are prevented from making transactional state changes. When all transactions being coordinated by a transaction manager are paused, the transaction manager may be said to be paused or frozen. While the transaction manager is paused, the transactions that the transaction manager is supporting may not be allowed to complete. A 
Sauer - (US11232443B2) -  An apparatus and computer-implemented electronic transaction method includes the operation of reading, via a payment-on-delivery device, a machine-readable transaction code in which transaction details of a collect-on-delivery transaction are encoded. A notification is transmitted to a consumer computing device. In addition, the transaction details are transmitted to the consumer computing device. The apparatus transmits payments details for funding the collect-on-delivery transaction to an interchange network for processing the collect-on-delivery transaction. The apparatus receives a payment authorization response message from the interchange network indicating completion of the collect-on-delivery transaction.
Goldenberg - (US20180137504A1) - A transaction message processing server is configured to receive an authorization request message from a sender computing device, the authorization request message associated with a transaction. The server is also configured to detect a decision data element in an authentication outcome data field of the authorization request message, and interpret the decision 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270 - 0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 




/MATTHEW COBB/            Examiner, Art Unit 3698
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698